                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TENNESSEE
                                GREENEVILLE DIVISION
    UNITED STATES OF AMERICA,           )
                                        )
              Plaintiff,                )               2:19-CR-00196
                                        )
        vs.                             )
                                        )
                                        )
   JOSHUA CAINE DAVIS, et al.,
                                        )
                                        )
              Defendant
                                        )



                                              ORDER

          The United Stated filed a motion to unseal the indictment and related documents in the

   above-styled case [Doc. 182]. The motion is GRANTED. The Clerk’s Office is directed to

   unseal the Indictment and all other documents related to the Indictment in this case.



  SO ORDERED:



                                               /s Cynthia Richardson Wyrick
                                               United States Magistrate Judge




Case 2:19-cr-00196-JRG-CRW Document 183 Filed 02/06/20 Page 1 of 1 PageID #: 266
